DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 17 October 2022. Claim 60 has been amended. No claims have been cancelled or added. Therefore, claims 41-60 are presently pending in this application.
Drawings
The drawings are objected to because 
In figure every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 C.F.R. 1.84(l).
In figure 1, it is unclear what reference numbers 1 and 10 refer to. For clarification “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated”.
In figures 2-3, unlabeled box elements should be provided with descriptive text labels. For clarification, “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. See 37 CFR 1.83(a) and 37 CFR 1.84(n).
In figures 4-6, the graphs should be connected together to show the association between graphs. Applicant is suggested to use a dashed line to provide said connection.
In figures 4-7, each waveform should be presented with a labeled vertical axis and labeled horizontal axis to clearly define the waveform.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-45, 51-52, 55-56, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly (10,137,266 B2) in view of Sinderby (10,376,663 B2).
Regarding claim 41, in figures 1-7 Shelly discloses a ventilator (pressure support system 50), wherein the ventilator 50 comprises a ventilation device (gas flow generator 52) which is suitable and configured for producing a respiratory gas flow for ventilating a patient and setting the respiratory gas flow to a ventilation pressure depending on at least one respiratory phase of the patient (the ventilation device 52 is controlled to control the ventilation pressure of the respiratory gas flow to synchronize with the user’s breathing, see col. 6 lines 26-33 and col. 7 lines 20-36), and further comprises a monitoring device (controller 64 includes software for monitoring sensor data from a pressure sensor the software using the sensor data to determine if dyssynchrony occurs, see col. 5 lines 57-60, col. 7 lines 7-36 and col. 8 lines 3-16) which is suitable and configured for monitoring a synchronicity between respiratory phase and ventilation pressure by capturing at least one characteristic signal for the ventilation pressure and at least one characteristic signal for the respiratory phase of the patient (the monitoring device checks for synchronicity by obtaining a flow signal from the user and adjusting the ventilation device 52 when dyssynchrony between the ventilator 50 and the patient 54 is determined, the monitoring device captures a characteristic signal for the ventilation pressure and shows said sign as patient flow waveform, see col. 6, lines 45-61, and a characteristic signal for the respiratory phase of the patient is captured and shown as inspiratory phase and expiratory phase waveform, see col. 7 lines 20-36 and line 60 to col. 8 line 16).
Shelly discloses determining dyssynchrony between the ventilator and patient by checking to see if the characteristic signal for ventilation pressure and the characteristic signal for respiratory phase meet certain criterion to determine a characteristic for synchronicity, see col. 8 lines 3-16, but lacks a detailed description of comparing the characteristic signal for the ventilation pressure and the characteristic signal for the respiratory phase to one another and determining at least one characteristic for the synchronicity based on the comparison.
 However, in figures 1-7 Sinderby teaches that a monitoring device compares a characteristic signal for ventilation pressure and the characteristic signal for respiratory phase to one another to determine at least one characteristic for the synchronicity based on the comparison (sensors are used to obtain the characteristic signals, which are plotted as a waveform, and compares the signals to determine if there is synchronicity between the signals or if the compared signals represent early or late triggering of the ventilator assist, see col. 2 lines 14-24 and col. 7 lines 3-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device of Shelly’s device to compare the characteristic signals to determine a characteristic for synchronicity, as taught by Sinderby, so as to be able to increase the accuracy of the monitoring device’s dyssynchrony detection to allow the user to better account for the needs of the patient, see col. 8 lines 58-61 of Sinderby. 
The modified Shelly device discloses that the monitoring device being further suitable and configured for identifying a lack of synchronicity and using said lack of synchronicity for determining the characteristic of the synchronicity (the monitoring device determines the lack of synchronicity as a trigger and cycling off error related to the early or late triggering of the ventilator and early or late inspiration/expiration of the patient, see col. 5 lines 33-67, col. 6 lines 1-45 and col. 7 lines 3-30 of Sinderby), the lack of synchronicity being taken from (i) target ventilation pressures specified prematurely in relation to the respiratory phase of the patient (the peak of a target ventilation pressure Pvent, which is a target ventilator assist pressure, is shown to be specified prematurely in relation to the respiratory phase of the patient, see fig. 4, col. 5 lines 52-67 and col. 6 lines 9-17 of Sinderby); (ii) target ventilation pressures specified belatedly in relation to the respiratory phase of the patient (the peak of the target ventilation pressure Pvent is shown to be specified belatedly in relation to the respiratory phase of the patient, see fig. 5 and col. 6 lines 18-25 of Sinderby); (iii) target ventilation pressures missed in relation to the respiratory phase of the patient (the peak of the target ventilation pressure Pvent is shown to have missed in relation to the respiratory phase of the patient, see fig. 7 and col. 6 lines 34-45 of Sinderby), the target ventilation pressures missed in relation to the respiratory phase of the patient comprising a missed target expiration pressure (a sensed target expiration pressure of the target ventilation pressure Pvent is shown to have missed as the target expiration pressure occurs before the exhalation phase of the respiratory phase, shown as between On1 and Off1, see fig. 3, col. 5 lines 7-23 and line 52 to col. 6 line 8 of Sinderby).
Regarding claim 42, the modified Shelly device discloses that the target ventilation pressures missed in relation to the respiratory phase of the patient comprise the missed target expiration pressure (a sensed target expiration pressure of the target ventilation pressure Pvent is shown to have missed as the target expiration pressure occurs before, but not during, the exhalation phase of the respiratory phase, shown as between On1 and Off1, see fig. 3, col. 5 lines 7-23 and line 52 to col. 6 line 8 of Sinderby).
Regarding claim 43, the modified Shelly device discloses that the target ventilation pressures specified prematurely in relation to the respiratory phase of the patient comprise a premature target inspiration pressure and/or a premature set expiration pressure (a sensed target inspiration pressure of the target ventilation pressure Pvent is shown to be premature as the target inspiration pressure occurs before the inspiratory phase of the respiratory phase, shown as between On1 and Off1, see fig. 4, col. 5 lines 7-23 and lines 52-67 and col. 6 lines 9-16 of Sinderby).
Regarding claim 44, the modified Shelly device discloses that the target ventilation pressures specified belatedly in relation to the respiratory phase of the patient comprise a belated target inspiration pressure (a sensed target inspiratory pressure of the target ventilation pressure Pvent is shown to be belated as the target expiration pressure occurs after the inspiratory phase of the respiratory phase has occured, shown as between On1 and Off1, see fig. 3, col. 5 lines 7-23 and line 52 to col. 6 line 8 of Sinderby).
Regarding claim 45, the modified Shelly device discloses the monitoring device is suitable and configured for identifying a missed target inspiration pressure by virtue of the characteristic signal for the respiratory phase at a defined time representing an exhalation phase and by virtue of the characteristic signal for the ventilation pressure indicating that the last ventilation pressure set before the defined time is a target expiration pressure and not a target inspiration pressure (the missed target inspiration pressure is identified by detecting that the characteristic signal for the respiratory phase at a defined time represents an exhalation phase, which is shown as after Off1 and point C but before On2, and detecting that the characteristic signal for the ventilation pressure indicating that the last target ventilation pressure set before the defined time is a target expiration pressure. The target expiration pressure is represented as the portion of the waveform after point C but before point T, which is when the target ventilation pressure Pvent is providing the target expiration pressure not the inspiration pressure, see figs. 7 and 9, col. 5 lines 33-67, col. 6 lines 9-17 and col. 7 line 39 and lines 58-59 of Sinderby).
Regarding claim 51, the modified Shelly device discloses the monitoring device is suitable and configured for identifying a missed premature target ventilation pressure by virtue of a ventilation parameter derived from the characteristic signal for the ventilation pressure reaching a threshold (the step of identifying a missed premature target ventilation pressure Pvent, shown to be premature by being a target ventilation pressure occurring before an inspiratory phase, is made by checking if there is a delay, which is a trigger and cycling off error represented by point T and point C, in the characteristic signal for the ventilation pressure and if the delay has reached an error threshold in a negative quadrant, see figs. 4 and 9, col. 5 lines 33-67, col. 6 lines 9-25, col. 7, lines 39-52 and lines 58-67 and col. 8 lines 1-61 of Sinderby).
Regarding claim 52, the modified Shelly device discloses the monitoring device is suitable and configured for identifying an occurrence of a lack of synchronicity by virtue of a similarity measure between the characteristic signal for the respiratory phase and the characteristic signal for the ventilation pressure reaching a threshold (the step of identifying a lack of synchronicity is made by checking if there is a similarity measure in the form of a delay, which is a trigger and cycling off error represented by point T and point C. A delay of zero percent being representative of the characteristic signal for ventilation pressure and characteristic signal for the respiratory phase being synchronized and a delay reaching an error threshold in a positive or negative quadrant indicating a lack of synchronicity, see figs. 9-10, col. 5 lines 33-51, col. 6 lines 18-25, col. 7 lines 39-52 and lines 58-67 and col. 8 lines 1-61 of Sinderby).
Regarding claim 55, the modified Shelly device discloses that the monitoring device is suitable and configured for counting a frequency of an occurrence of the types of lack of synchronicity (i) to (iii) during a defined time interval and taking the frequency of the occurrence into account in the characteristic (the type, frequency, and occurrence of the characteristic of the lack of synchronicity, represented as a delay in the form of trigger and cycling-off errors, during the defined time interval between on1 and off3 are used to correct the ventilation device, see figs. 9 and 13, col. 8 lines 6-61 and col. 9 lines 45-63 of Sinderby).
Regarding claim 56, the modified Shelly device discloses a ventilator, as disclosed by Shelly, wherein the ventilator comprises at least one ventilation device which is suitable and configured for producing at least one respiratory gas flow for ventilating a patient and setting the respiratory gas flow to at least one ventilation pressure depending on at least one respiratory phase of the patient, as disclosed by Shelly, and further comprises at least one monitoring device which is suitable and configured for monitoring a synchronicity between respiratory phase and ventilation pressure by capturing at least one characteristic signal for the ventilation pressure and at least one characteristic signal for the respiratory phase of the patient, as disclosed by Shelly, and comparing the at least one characteristic signal for the ventilation pressure and the at least one characteristic signal for the respiratory phase to one another and determining at least one characteristic for the synchronicity based on the comparison, as taught by Sinderby, as recited in the rejection of claim 41 above. The modified Shelly device further discloses that the monitoring device further influencing a function of a control device comprised in the ventilator by way of information feedback about an occurrence of a lack of synchronicity (the monitoring device controls a control device, software of the controller 64 which controls the flow generator 52 and valve 60, to decrease a backup frequency provided by the ventilator 50 and decrease an expiratory positive airway pressure in response to detecting a lack of synchronicity, see col. 7 lines 28-36 and col. 12 lines 42-53 of Shelly).
Regarding claim 58, the modified Shelly device discloses that the information feedback influences the control device to change a backup frequency (the information feedback from the monitoring device controls the control device to decrease a backup frequency provided by the ventilator 50 in response to detecting a lack of synchronicity, see col. 7 lines 28-36 and col. 12 lines 42-53 of Shelly).
Regarding claim 60, the modified Shelly device discloses that the information feedback influences the control device to change an inspiratory positive airway pressure  (the information feedback from the monitoring device controls the control device to change a backup breath rate, which increases inspiratory positive airway pressure by having the ventilator 50 provide a machine breath to the user, in response to detecting a lack of synchronicity, see col. 5 lines 4-14, col. 7 lines 20-32 and col. 12 lines 42-53 of Shelly).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Shelly and Sinderby as applied to claim 45 above, and further in view of Thiessen (2011/0029910 A1) and Milne (2015/0090258 A1).
Regarding claim 46, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a characteristic signal representing the exhalation phase by virtue of a respiratory air flow of the patient dropping below a threshold (the Off period, representing the beginning of the patient’s exhalation phase, is detected by determining that the airflow from the patient’s inspiratory effort has fallen below seventy percent of peak inspiratory effort, see fig. 1 and col. 5 lines 65-67 of Sinderby), but lacks a detailed description of the threshold defining a respiratory air flow of less than or equal to 4 l/min for a period of time.
However, in figures 2 and 5 Thiessen teaches that a ventilator 202 includes a monitoring device 224 that monitors a threshold for respiratory air flow to determine if the respiratory air flow is less than 4 l/min for a period of time (the monitoring device 224 monitors the respiratory airflow to determine if the respiratory air flow is 2.5 l/min for a period of time to determine if a recruitment maneuver is necessary, see paras. [0012] and para. [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly monitoring device to determine if the respiratory air flow has fallen below a threshold of 2.5 l/min for a period of time, as taught by Thiessen, to be able to allow the monitoring device to be able to detect and respond to low respiratory air flow events, see para. [0012] of Thiessen.
The modified Shelly device discloses everything as claimed, but lacks a detailed description of the respiratory air flow’s period of time being more than half a second and less than six seconds.
However, in figures 2A-4 Milne discloses that a ventilator 202 includes a monitoring device 224 which determines if a threshold for a respiratory air flow’s period of time is 5 seconds (the monitoring device 224 determines if a respiration air flow breaches a predetermined threshold for a period of 5 seconds to determine if a ventilator 202 error occurred, see paras. [0141]-[0144]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly monitoring device to determine if the respiratory air flow has fallen below the threshold for a period of 5 seconds, as taught by Milne, to be able to further prevent patient discomfort, see para. [0139] lines 9-12 of Milne, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claims 47-50, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly and Sinderby as applied to claims 41 and 56 above, and further in view of Angelico (9,027,552 B2).
Regarding claim 47, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a belated target ventilation pressure by virtue of a characteristic functional feature in a time curve of the characteristic signal for the ventilation pressure occurring with a delay in relation to a corresponding characteristic functional feature in a time curve of the characteristic signal for the respiratory phase and by virtue of the delay reaching a threshold (the identification of a belated target ventilation pressure Pvent is determined when the ventilation pressure Pvent occurs after the patient’s inspiratory effort, shown as the increase of Pvent waveform when the peak inspiratory effort waveform is closest to its decline at Off1, see fig. 5 of Sinderby; a characteristic function feature in a time curve, being the start of the target ventilation pressure at T on the time curve, occurring with a delay in relation to a corresponding characteristic functional feature in a time curve of the characteristic signal for the respiratory phase, being represented as the On1 characteristic functional feature in a time curve for the respiratory phase of the patient, the delay being shown to reach a threshold where the delay is a period of time past the patient’s inspiratory effort such that a trigger and cycling off error is recorded, see fig. 5, col. 5 lines 33-51, col. 6 lines 9-17, col. 7 lines 39-52 and lines 58 to col. 8 line 61 of Sinderby), but lacks a detailed description of the threshold being at least 100 ms.
However, in figures 2A-4 Angelico teaches that a monitoring device 224 determines a threshold for a delay of a belated ventilation pressure is at least 100 ms (a late trigger for a ventilation pressure is recorded when a ventilation pressure is delayed, past a patient’s inspiratory effort, for at least 100 ms, the threshold being adjustable to at least 150 ms based on the patient, see col. 27 line 37 to col. 28 line 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly threshold for the delay to be at least 100 ms, as taught by Angelico, to be able to allow the monitoring device to accommodate different patients to prevent patient discomfort, see col. 27 lines 40-47 of Angelico.
Regarding claim 48, the modified Shelly device discloses that the threshold for the delay is at least 150 ms (the threshold for the delay is adjusted to 150 ms based on the patient, see col. 27 line 37 to col. 28 line 15 of Angelico).
Regarding claim 49, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a premature target ventilation pressure by virtue of a characteristic functional feature in a time curve of the characteristic signal for the ventilation pressure occurring with a delay in relation to a corresponding characteristic functional feature in a time curve of the characteristic signal for the respiratory phase and by virtue of the delay dropping below a threshold (the identification of a premature target ventilation pressure Pvent is determined when the set ventilation pressure Pvent starts before the beginning of the patients inspiratory effort, shown as the increase of Pvent waveform before the peak inspiratory effort waveform starts to increase at On1, see fig. 4; a characteristic function feature in a time curve, being the start of the target ventilation pressure at T on the time curve, occurring with a delay in relation to a corresponding characteristic functional feature in a time curve of the characteristic signal for the respiratory phase, being represented as the On1 characteristic functional feature in a time curve for the respiratory phase of the patient, the delay being shown to reach a threshold where the delay is a period of time before the patient’s inspiratory effort such that a trigger and cycling off error is recorded, see fig. 4, col. 5 lines 33-51, col. 6 lines 18-25, col. 7 lines 39-52 and lines 58-67 and col. 8 lines 1-61 of Sinderby), but lacks a detailed description of the threshold being not more than 10 ms.
However, in figures 2A-4 Angelico teaches that a monitoring device 224 determines a threshold for a delay of an premature ventilation pressure is at least 10 ms (an early trigger for a ventilation pressure is recorded when a ventilation pressure is delayed, occurring before a patient’s inspiratory effort, for at least 10 ms based on the patient, see col. 26 line 42 to col. 27 line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly threshold for the delay to be at least 100 ms, as taught by Angelico, to be able to allow the monitoring device to accommodate different patients to prevent patient discomfort, patient fatigue, hypercapnia, and/or hypoxemia, see col. 26 lines 43-53 of Angelico.
Regarding claim 50, the modified Shelly device discloses everything as claimed including the threshold for the delay being based on the patient, as taught by Angelico, but lacks a detailed description of the threshold being not more than 5 ms.
However, Angelico discloses that the threshold for the delay of the premature ventilation pressure is at least 10 ms and the threshold is set by a user based on patient parameters, see col. 26 line 42 to col. 27 line 18 of Angelico; the monitoring device 224 being capable of determining if events cause an error at a threshold of more than 5 ms, see col. 24 lines 40-45 of Angelico. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly threshold to be not more than 5 ms, as taught by Angelico, to provide an alternative threshold for the delay of a premature ventilation pressure to be able to accommodate different patients and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 57 and 59, the modified Shelly device discloses everything as claimed including the information feedback influencing a function of the control device based on an occurrence of a lack of synchronicity, see col. 7 lines 28-36 and col. 12 lines 42-53 of Shelly, but lacks a detailed description of the information feedback influences the control device to change trigger sensitivities for spontaneous inspirations and expirations or that the information feedback influences the control device to change an inspiration duration for mandatory inspirations and expirations.
However, in figures 1-4 Angelico discloses that a ventilator 202 includes a monitoring device 224 influencing a function of a control device 226 comprised in the ventilator 202 by way of information feedback to influence the control device 224 to change trigger sensitivities for spontaneous inspirations and expirations and to change an inspiration duration for mandatory inspirations and expirations (when the monitoring device 224 detects a lack of synchronicity, the monitoring device 202 will influence a function of the control device 226 to change trigger sensitivities for spontaneous inspirations and expirations, see col. 4 lines 39-44 and col. 36 lines 7-19 and lines 64-67, and to change an inspiration duration for mandatory inspirations and expirations, see col. 14 lines 50-65, col. 15 lines 5-28 and col. 36 lines 7-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly monitoring device to influence the control device to change trigger sensitivities for spontaneous inspirations and expirations and to influence the control device to change an inspiration duration for mandatory inspirations and expirations, as taught by Angelico, to be able to allow the monitoring device to influence the control device to provide a higher likelihood of mitigating the detected lack of synchronicity, see col. 36 lines 33-35 of Angelico.
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly and Sinderby as applied to claim 41 above, and further in view of Masic (2012/0167885 A1).
Regarding claim 53, the modified Shelly device discloses that the monitoring device is suitable and configured for ascertaining a missed target ventilation pressure by searching for at least one characteristic curve in a characteristic signal for the respiratory phase or in the characteristic signal for the ventilation pressure which does not occur in the other characteristic signal (the set ventilation pressure Pvent is shown to have missed as the rise in the waveform for the characteristic signal for the ventilation pressure occurs during the exhalation phase of the characteristic signal for the respiratory phase, shown as between Off1 and On2, see figs. 7 and 9, col. 5 lines 33-67, col. 6 lines 34-45 and col. 7 line 39 and lines 58-59 of Sinderby), but lacks a detailed description of for ascertaining a missed target ventilation pressure by virtue of at least one pattern recognition.
However, in figures 1-4 Masic teaches that a monitoring device 20 for a ventilator 10 performs pattern recognition for obtaining and determining a characteristic signal for a ventilator 10 (a ventilation system 1 uses the monitoring device 20 to determine and calculates several predicted characteristic signals for a respiratory phase to more accurately account for patient effort during operation, see paras. [0030] lines 17-30, para. [0031], para. [0036] and paras. [0055]-[0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly monitoring device to perform pattern recognition to ascertain the missed target ventilation pressure, as taught by Masic, so as to be able to allow the monitoring device to more accurately control the ventilator.
Regarding claim 54, the modified Shelly device discloses everything as claimed including the monitoring device being suitable and configured for ascertaining a premature target ventilation pressure by searching for at least one time duration in time curves in the characteristic signal for the respiratory phase and in the characteristic signal for the ventilation pressure which leads to the greatest similarity of these characteristic signals in the case of a temporal displacement of at least one of the characteristic signals (a premature target ventilation pressure Pvent is determined when the set ventilation pressure Pvent starts before the beginning of the patients inspiratory effort, shown as the increase of Pvent waveform before the peak inspiratory effort waveform starts to increase at On, where the set ventilation pressure Pvent waveform and the characteristic signal for the respiratory phase have the greatest similarity of characteristic signals during the temporal displacement of the characteristic signal for the ventilation pressure, see figs. 4 and 9, col. 5 lines 33-51, col. 6 lines 18-25, col. 7 lines 39-52 and lines 58-67 and col. 8 lines 1-61 of Sinderby), but lacks a detailed description of the monitoring device ascertaining a premature target ventilation pressure by way of pattern recognition.
However, in figures 1-4 Masic teaches that a monitoring device 20 for a ventilator 10 performs pattern recognition for obtaining and determining a characteristic signal for a ventilator 10 (a ventilation system 1 uses the monitoring device 20 to determine and calculates several predicted characteristic signals for a respiratory phase to more accurately account for patient effort during operation, see paras. [0030] lines 17-30, para. [0031], para. [0036] and paras. [0055]-[0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shelly monitoring device to perform pattern recognition to ascertain the premature target ventilation pressure, as taught by Masic, so as to be able to allow the monitoring device to more accurately control the ventilator.
Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive. 
On page 10 lines 6-9, applicant argues "it still is not seen that the changes to the drawings proposed by the Examiner would in any way improve the understanding of the instant invention by one of ordinary skill in the art, nor has the Examiner provided any explanation in this regard".
However, the argument is not well taken. Figures 1-7 of the drawings include lines which appear dashed and dotted. Therefore, by darkening and better defining the lines, the definition of each structure shown in the figures is clearer to one of ordinary skill in the art such that there is no potential misunderstanding of what figures intend to depict. See 37 C.F.R. 1.84(l). 
Reference numbers 1 and 10, for figure 1, are shown in close proximity to each other. Additionally, as references numbers 1 and 10 refer to a ventilator, it is unclear why two numbers are required to reference one structure, in this case a ventilator, when reference number 10 is described in page 19 lines 10-13 of the specification and in figure 1. There appears to be no difference between “ventilator 1” and “ventilator 10”. 
The unlabeled box elements of figures 2-3 lack a descriptive text label that makes clear which each box element refers to. See 37 C.F.R. 1.83(a) and 37 C.F.R. 1.84(n). 
Each of figures 4-6 include multiple graphs, such that a dashed line or bracket would immediate assist one of ordinary skill in the art in understanding the relation between graphs.
Each of the graphs of figures 4-7 show unlabeled wave forms, such that vertical and horizontal axes, with description labels, would immediate assist one of ordinary skill in the art in understanding the data being shown in each graph.
Therefore, the objections to the drawings, as recited above, are maintained.
On page 13 lines 19-21, applicant argues “It is not seen that the above underlined, very generally worded passage of SINDERBY provides a motivation for (prompts) one of ordinary skill in the art to combine the disclosures of SHELLY and SINDERBY”.
However, the argument is not well taken. Shelly and Sinderby are both concerned with providing a method for detecting dyssynchrony between a ventilator pressure and a patient’s respiratory phase using a monitoring device. Sinderby teaches that a monitoring device compares a characteristic signal for ventilation pressure and the characteristic signal for respiratory phase to one another to determine at least one characteristic for the synchronicity based on the comparison, see col. 2 lines 14-24 and col. 7 lines 3-33 of Sinderby, in order to detect a dyssynchrony event. Additionally, Sinderby’s method detects different types of dyssynchrony events using different error thresholds, where Sinderby recites that “error threshold combinations may be used depending on the needs of a patient”, see col. 8 lines 58-61 of Sinderby. Therefore, as Sinderby’s method teaches that the benefit of comparing the characteristic signals (to determine various dyssynchrony events) is for accounting for the needs of the patient, and, since the dyssynchrony detection detects the intensity of the dyssynchrony event (compared to Shelly only detecting that a dyssynchrony event has occurred), the combination of Shelly with the teachings of Sinderby provides the obvious benefit of increasing the accuracy of the monitoring device’s dyssynchrony detection to allow the user to better account for the needs of the patient. Therefore, the rejections of claims 41 and 56, as recited above, are maintained.
On page 15 lines 1-3, applicant argues “it is not seen that these passages suggest counting a frequency of an occurrence of at least one of the types of lack of synchronicity (i) to (iii) recited in claim 41 during a defined time interval and taking the frequency of the occurrence into account in the characteristic”.
However, the argument is not well taken. The claim requires that the monitoring device is “suitable and configured for” counting the frequency of the occurrence of the types of lack of synchronicity. Sinderby teaches that the monitoring device includes a processor and memory to provide a graphical display, see col. 4 line 65 to col. 5 line 4 and col. 11 lines 11-26 of Sinderby, of the type, frequency, and occurrence of the characteristic of the lack of synchronicity, represented as a delay in the form of trigger and cycling-off errors which are types of lack of synchronicity, see figs. 9 and 13, col. 8 lines 6-61 and col. 9 lines 45-63 of Sinderby. Therefore, as Sinderby discloses a monitoring device capable of counting the frequency of occurrence of the lack of synchronicity and further discloses that the monitoring device displays each occurrence of the lack of synchronicity, the rejection of claim 55, as recited above, is maintained.
On page 18 lines 14-16, applicant argues “It appears that the Examiner has relied upon these passages only with the benefit of hindsight and without taking into account that the exemplary numerical values recited in these passages are unrelated”.
However, the argument is not well taken. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Sinderby discloses that the monitoring device determines the characteristic signal representing the patient’s exhalation phase (shown as Off period in figure 1 of Sinderby) based on a respiratory air flow of the patient dropping below a threshold (the threshold being seventy percent of peak inspiratory effort, see fig. 1 and col. 5 lines 65-67 of Sinderby), but neither Shelly nor Sinderby disclose a threshold of less than or equal to 4 l/min for a period of time.
Therefore, Thiessen is relied upon since Thiessen teaches a similar ventilator and monitoring device which monitors a threshold, of 2.5 l/min, for respiratory air flow to determine if the respiratory air flow is less than 2.5 l/min for a period of time, see paras. [0012] and para. [0057] of Thiessen, where combination of Shelly and Sinderby with the teachings of Thiessen provides the benefit allowing the monitoring device to detect and respond to low respiratory air flow events, see para. [0012] of Thiessen. 
Milne teaches a similar ventilator and monitoring device that also determines if a measured respiratory air flow reaches a threshold where a dyssynchrony event occurs within a duration of 5 seconds, see paras. [0141]-[0144] of Milne, with the combination of Shelly and Sinderby with the teachings of Milne provide the benefit of further preventing patient discomfort, see para. [0139] lines 9-12 of Milne, and since the modification is considered to be obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
As both Thiessen and Milne are concerned with determining irregularities regarding the patient’s respiratory air flow, where Thiessen teaches a air flow rate threshold and Milne teaches a time period for the air flow, it would have been obvious to one of ordinary skill in the art to have combined Shelly and Sinderby with the teachings of Thiessen and Milne, since Shelly, Sinderby, Thiessen and Milne are each concerned with determining irregularities of the patient’s respiratory air flow with respect to a ventilator. Therefore, the rejection of claim 46, as recited above, is maintained.
On page 18 lines 16-17, applicant argues “Further, the time periods (durations) mentioned in the above passages of MILNE are predetermined, not measured”.
However, the argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measured time periods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Shelly in combination Sinderby disclose the step of measuring the respiratory air flow of the patient, when identifying the characteristic signal representing the expiratory phase, as taught by Sinderby. Milne teaches that a dyssynchrony event is detected if a dyssynchrony event occurs for a duration of 5 seconds (see paras. [0141]-[0144] of Milne), such the combination of Shelly, Sinderby and Thiessen with Milne disclose the limitation of determining when the respiratory air flow drops below a threshold of 4 l/min for less than six seconds. Therefore, the rejection of claim 46, as recited above, is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785